DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the valve body n the extended position.”  See the last line. This claim should instead recite --the valve body in the extended position--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yo et al. (USPG-pub 2017/0307093).
Regarding claims 1, Yo teaches a valve body 16, 28 (fig. 1) including a port 92a, 92b and an inner chamber (adjacent to port); and a piston assembly 22, 97 moveable from a retracted position to an extended position including: a shaft 80 moveably disposed in the port, the shaft including a first end and a second end; a first piston 97 disposed in the inner chamber and disposed between the first end 78 and the second end 58 of the shaft; and a second piston 22 disposed at the second end 58 of the shaft, wherein the second piston blocks the port 92a in the retracted position and unblock the port 92a in the extended position.

Claim(s) 10-12, 17, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McGowen (US 3,289,419).
Regarding claims 10-12, 17, 18 and 20, McGowen teaches a valve body 40 (fig. 3) including a port 51 (fig. 8), a first volume (chamber nearest opening 43), and a second volume (chamber nearest opening 44); and a piston assembly 48, 50 disposed in the valve body and moveable between a retracted position and an extended position, wherein fluid communication is allowed between the first volume and the second volume and fluid communication is allowed between the second volume (when valve head 50 is unseated) and an exterior of the valve body (via ports 43, 44) when the piston assembly is in the extended position, wherein the piston assembly includes: a first piston 48 configured to isolate the first volume from the second volume in the retracted position; and a second piston 50 configured to seat against the port 51 in the retracted position to isolate the second volume from the exterior of the valve body; (claim 11) wherein the second piston 50 is configured to protrude from a bottom surface (bottom surface of seat, which is part of the valve body) of the valve body in the retracted position; (claim 12) a shaft guide (nearest spring 52) including at least one aperture (opening that receives the shaft 49) disposed in the valve body, wherein a shaft 49 of the piston assembly is moveably disposed in the shaft guide.
Regarding claims 17, 18, and 20, McGowen teaches the claimed structure including a “jetting valve” 40 (fig. 3); a “spud can” (pontoon 32, in this case is seen as a spudcan, to the extent of applicant’s claimed spudcan in that it is located at the base of the rig assembly; fig. 2); installing the valve 40 in the spudcan 32; the claimed operation of flowing fluid through the port to dislodge a soil of a seabed from the spud would occur .

Allowable Subject Matter
Claims 2-9, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Yo fails to disclose the second piston and end protrudes from the bottom surface of the valve body; the valve body including a housing and a cap. Additionally, McGowen fails to disclose an inner housing disposed in the valve body including at least one aperture.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Morgan (US 2,940,470) teaches a valve including a piston.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. MACADE NICHOLS whose telephone number is (571)270-5428. The examiner can normally be reached Mon-Fri 9:00-5:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/P. MACADE NICHOLS/Primary Examiner, Art Unit 3799